Citation Nr: 1301852	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  05-31 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for a left knee disability status post left leg tibia fracture.

2.  Entitlement to a compensable initial rating for a left knee scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1984 to April 1987, from February 2003 to January 2004 and from July 2005 to September 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which granted service connection for left knee orthopedic disability and assigned a 20 percent evaluation and for a scar on the left knee which was assigned a noncompensable evaluation. The appellant perfected an appeal of the assigned ratings.  The issues have been characterized accordingly.  See Fenderson v. West, 12 Vet. App. 199 (1999).

This case was remanded by the Board in April 2008, August 2008, and March 2012 for additional development.  The case has now been returned to the Board for further appellate action.

As noted in the Board's April 2008, August 2010 and March 2012 remands, the RO revised its earlier November 2004 rating decision concerning the claims at issue on the basis that the evidence established "clear and unmistakable error" (CUE) as to the effective dates assigned for the respective disability ratings.  See 38 C.F.R. § 3.105(a).  The finding of CUE in the earlier decision was based on the fact that the appellant was recalled to active duty service from July 21, 2005, to September 25, 2006, and thus was no longer entitled to VA disability benefits during that period for his service-connected orthopedic and scar disabilities of the left knee.

As noted in the March 2012 remand, the issue of entitlement to service connection for gout has been raised in correspondence received from appellant in January 2012, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the claims must be remanded for additional development.  In the March 2012 remand, the Board requested that the AOJ obtain the appellant's VA treatment record from the Atlanta VAMC and associated VA clinics dating prior to October 2006, if any, and from April 2010 to the present.  The VA Appeals Management Center (AMC) obtained VA treatment records from October 2006 to February 2012, which are in the appellant's Virtual VA claims file.  However, in the October 2012 supplemental statement of the case, the AMC noted that it had obtained VAMC Atlanta treatment records dated from May 2012 through August 2012.  An August 2012 VA treatment record search also reflects that the appellant had received treatment at the Atlanta VAMC from May 2012 to August 2012.  However, these records have not been associated with the claims file.  Additionally, there is no indication that the AMC made any attempt to obtain VA treatment records dated prior to October 2006.  A VA treatment record search dated in March 2012 indicates records from October 2006 to February 2012 were obtained.  In a March 2012 notice letter, the AMC stated that it had obtained the appellant's "treatment records from the Atlanta VA Medical Center dating since October 2006 through the present date."  

As the AMC considered VA treatment records dated from May 2012 to August 2012 which have not been associated with the claims file and there is no indication the AMC searched for VA treatment records dated prior to October 2006, there has not been substantial compliance with the Board's March 2012 remand order.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the claims must be remanded to obtain the missing VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the claims file VA treatment records, if any, from the Atlanta VAMC and any associated VA outpatient clinics dating prior to October 2006 and from February 2012 to present.  Then, conduct any other development as may be indicated by a response received as a consequence of the action taken herein.

2.  The case should then be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



